Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 1-14 and 16-21 are pending.  Claim 1 is independent.  Claim 15 stands cancelled.  The application was filed on 12/9/2015, does not claim any domestic benefit, and claims foreign priority to EP141503631 filed on 1/7/2014.  The application is currently assigned to Softkinetic Software.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements (IDSs) filed in this application between 12/9/2015 and 6/2/20 have been considered. 
Oath/ADS
An Application Data Sheet was submitted April 25, 2014, and an Oath/declaration was submitted on 12/9/2015.



Claim Interpretation
	While applicant may be his/her own lexicographer, terms such as “computer interaction mode” are not explicitly found in the originally filed specification.  As such, interpretation thereof of a human-computer interaction mode is being interpreted as corresponding to the description ‘pinching occurrence’ on page 34, line 23 – page 35, line 20.

Comments/Response to Arguments
Applicants 10/9/20 response has been fully considered, but for the reasons set for herein is not deemed sufficient to place the application in condition for allowance.  Examiner welcomes a discussion with Applicants’ representatives to discuss the claim language and features described in the originally filed specification as differences between the applied art and features described in Applicants’ original application may be appreciated, but such differences must be explicitly recited in the claims.  It is respectfully noted that at least the current claims do not recite in particular specificity so as to set forth the improvement.  While exemplary shortcomings in the art are noted, it is the claimed features that definitively amount to improvements that matter and it is respectfully noted that the current claims do not recite such specificity.  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)) so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2012/0327125 to Kutliroff in view of CN 102841733 A to Li et al.   

Regarding independent claim 1, Kutliroff teaches:

1.  A method for providing natural human-to-computer interactions using a three-dimensional hand gesture based recognition system that includes a human-computer interaction mode during which movement associated with at least one hand of a user is analyzed to determine which three-dimensional gesture is performed by the user, the method comprising: a) determining, using a range finding camera device, a plurality of points of interest associated with at least one hand of the user (Kutliroff, FIG. 1, 2, 3A-3E, [0015] camera, depth sensor, [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0037] features may be tips of the fingers, the points, the fingers are tracked;[ [0042] virtual hot field .. three dimensional positions of the fingers/hands; [0045] the distance between the tips of two fingers, say the index finger and the thumb; examiner notes ‘associated with’ at least one hand of the user);

	b) recognizing, using a computer system in communication with the range finding camera device, a plurality of natural gestures performed by the user, wherein recognizing the plurality of natural gestures comprises (Kutliroff, FIGS. 3A-5, [0015] camera, depth sensor; [0042]-[0045] the distance between the tips of two fingers, say the index finger and the thumb; [0053]);

	c) interacting with a graphical user interface based, at least in part, on recognition of the first natural gesture, recognition of the second natural gesture, and recognition of the third natural gesture (Kutliroff, FIGS. 3A-5, [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area …; [0057] interaction).

	Kutliroff may fail to explicitly teach each and every feature of: initiating a human-computer interaction mode in response to recognizing the first natural gesture b2) maintaining the human-computer interaction mode while the distance between the two points of interest remains below the first predetermined value; and recognizing, during the human-computer interaction mode, a second natural gesture as a signal to control a continuous human-to-computer interaction, the recognition of the second natural gesture comprising detecting movement of at least one point of interest of the plurality of points of interest; and the recognition of the second natural gesture comprising detecting movement of at least one point of interest of the plurality of points of interest; and b3) recognizing, during the maintenance of the human-computer interaction mode, a third natural gesture as a signal to trigger termination of the human-to-computer interaction; terminating the human-computer interaction mode during which the recognizing of the second natural gesture occurs in response to the recognizing of the third natural gesture.

	Li teaches:

	b1) recognizing a first natural gesture corresponding to a three-dimensional hand pose as a signal to trigger a beginning of a human-to-computer interaction, the recognition of the first natural gesture comprising determining when a distance between two points of interest of the plurality of points of interest is below a first predetermined value  below a predetermined threshold value; and  initiating a human-computer interaction mode in response to recognizing the first natural gesture (Li, FIGS. 4(a)-5(b), 13; [0047] distance between object point represented by the depth camera and the retrieved pixel point of. FIG. 4 (a) and FIG. 4 (b), so as to pass the traversing all pixel points from the input depth image of the current scene retrieval depth d of each pixel point; after the depth value of the pixel point from the background depth image in searching the pixel point of the image to be searched from the depth image corresponding to the current scene, background depth b, then calculating the corresponding target pixel point of the depth d and the background pixel point of the depth b of the difference (subtraction value) s, namely s = b-d. In an embodiment of the present invention, can be of maximum depth value in the depth image of the current scene pixel point to judge the operation mode of the virtual touch screen system according to an embodiment of the present invention. namely, calculating the difference S between the depth d and the depth b of the corresponding background pixel point of the pixel point of maximum depth value in the depth image of the current scene. as shown in FIG. 4 (a), if the obtained difference value is greater than zero and less than the first predetermined distance threshold, namely O s, judging whether the virtual touch screen system according to an embodiment of the present invention operated in a touch mode. the touch mode represents lower the mode, the user performs the touch operation on the virtual touch screen, as shown in FIG. 5 (a). Here, the first predetermined distance threshold can be referred to as touch distance threshold, because in the distance, virtual touch screen system operated in a touch mode; examiner notes features of hand pose? As a touch gesture falls within bri of ‘gesture’ and a touch gesture meeting, e.g., a distance threshold, falls within bri of a hand pose. Examiner also notes claim language with regard to ‘points of interest’ sets forth “associated with at least one hand of the user” and distance between hand of user in Li is between one point of interest (hand of user) and distance to virtual 


	b2) maintaining the human-computer interaction mode while the distance between the two points of interest remains below the first predetermined value; and recognizing, during the human-computer interaction mode, a second natural gesture as a signal to control a continuous human-to-computer interaction, the recognition of the second natural gesture comprising detecting movement of at least one point of interest of the plurality of points of interest; and (Li, FIGS. 4(a)-5(b), 13; [0047] distance between object point represented by the depth camera and the retrieved pixel point of. FIG. 4 (a) and FIG. 4 (b), so as to pass the traversing all pixel points from the input depth image of the current scene retrieval depth d of each pixel point; after the depth value of the pixel point from the background depth image in searching the pixel point of the image to be searched from the depth image corresponding to the current scene, background depth b, then calculating the corresponding target pixel point of the depth d and the background pixel point of the depth b of the difference (subtraction value) s, namely s = b-d. In an embodiment of the present invention, can be of maximum depth value in the depth image of the current scene pixel point to judge the operation mode of the virtual touch screen system according to an embodiment of the present invention. namely, calculating the difference S between the depth d and the depth b of the corresponding background pixel point of the pixel point of maximum depth value in the depth image of the current scene. as shown in FIG. 4 (a), if the obtained difference value is greater than zero and less than the first predetermined distance threshold, namely O s, judging whether the virtual touch screen system according to an embodiment of the present invention operated in a touch mode. the touch mode represents lower the mode, the user performs the touch operation on the virtual touch screen, as shown in FIG. 5 (a). Here, the first predetermined distance threshold can be referred to as touch distance threshold, because in the distance, virtual touch screen system operated in a touch mode; in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation, [0048]-[0051] selecting multiple pixel points; [0089] trace  examiner notes Examiner notes claim language with regard to ‘points of interest’ sets forth “associated with at least one hand of the user” and distance between hand of user in Li is between one point of interest (hand of user) and distance to virtual screen (second point of interest ‘associated’ with the hand of the user) to activate and automatically change between modes of operation based on distance and input touches, e.g., to select pixels or input a trace fall within bri of ‘second natural gesture’ within continuous touch input mode while e.g., hand/finger corresponding to ‘one point of interest’ is moving while the distance threshold for touch mode is maintained); and 
	b3) recognizing, during the maintenance of the human-computer interaction mode, a third natural gesture as a signal to trigger termination of the human-to-computer interaction; the recognition of the third natural gesture comprising determining when the distance between the two points of interest exceeds a second predetermined threshold value; and terminating the human-computer interaction mode during which the recognizing of the second natural gesture occurs in response to the recognizing of the third natural gesture (Li, FIGS. 4(a)-5(b), 13; [0047] distance between object point represented by the depth camera and the retrieved pixel point of. FIG. 4 (a) and FIG. 4 (b), so as to pass the traversing all pixel points from the input depth image of the current scene retrieval depth d of each pixel point; after the depth value of the pixel point from the background depth image in searching the pixel point of the image to be searched from the depth image corresponding to the current scene, background depth b, then calculating the corresponding target pixel point of the depth d and the background pixel point of the depth b of the difference (subtraction value) s, namely s = b-d. In an embodiment of the present invention, can be of maximum depth value in the depth image of the current scene pixel point to judge the operation mode of the virtual touch screen system according to an embodiment of the present invention. In addition, as shown in FIG. 4 (b), if the difference of the depth b depth d and the background pixel point corresponding to the target of the calculated pixel point s is greater than a first predetermined distance threshold and smaller than the second predetermined distance threshold t2, i.e., less than s is less than t2, judging the virtual touch screen system according to an embodiment of the present invention operates in the gesture mode, as shown in FIG. 5 (b). the gesture mode represents lower the mode, the hand of the user does not touch a virtual screen, the distance range of the virtual screen some distance in the gesture operation.  Here, the second predetermined distance threshold t2 also may be referred to as gesture distance threshold. in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation, and through the distance threshold to be adjusted. Here, the first and second predetermined distance threshold and the size of the t2 can control the precision of detecting the object, and also hardware specification associated with the depth camera in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation, examiner notes features of hand pose? Examiner also notes claim language with regard to ‘points of interest’ sets forth “associated with at least one hand of the user” and distance between hand of user in Li is between one point of interest (hand of user) and distance to virtual screen (second point of interest ‘associated’ with the hand of the user) to activate a certain mode of operation, which is the ‘gesture’ mode when the second predetermined distance threshold is met and the explicit teaching of the automatic transition between touch mode and gesture mode of Li may satisfy the terminating the touch mode during which touch inputs may be input/recognized for selecting, etc. as discussed above with regard to b2 and automatically ending touch input mode to go to gesture input mode based on distance information, etc.).

	Kutliroff pertains to intuitive interaction using tracking of fingers/hands as inputs for carrying out commands (Kutliroff, [0010], [0015], [0021]).  Li, in analogous art, pertains to systems and methods enabled for automatic switching of interactive mode in the based on depth value and distance threshold values (Li, Abstract). It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to incorporate the explicit teaching of threshold based gesture/touch mode automatic differentiation in response to detection of a distance threshold triggering initiation/end/transitions as taught by Li with the gesture recognition of Kutliroff to set a start, execution, and end of a gesture enable additional gestures to avoid conflicts between gestures and help avoid erroneous detection of an gestures and improving usability and simplicity (Li, [0004]-[0008]) while providing seamless and natural user experiences.


 Regarding dependent claim 2, Kutliroff teaches:

2.  The method according to claim 1, wherein b1) further comprises validating said first natural gesture when the corresponding three-dimensional hand pose comprises a hole detected in a three-dimensional shape perspective (Kutliroff, FIG. 3A-3D …”ok” gesture with thumb and index finger touching forming  a “hole”).

	Regarding dependent claim 3, Kutliroff teaches:

3.  The method according to claim 2, wherein b3) further comprises recognizing the third natural gesture when the hole is no longer detected (Kutliroff, FIG. 3A-5 …”ok” gesture with thumb and index finger touching forming  a “hole”; [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area; [0057] virtual zone … hand/finger; examiner notes system only performs the gesture if the hand/finger movement is within the virtual zone [0057] so if fingers/hand move back out beyond virtual zone (e.g., ‘hole’ or ‘ok’ sign is no longer within the virtual zone), the system reverts back to defining a virtual zone (so terminates execution at least until virtual zone is defined again).

	Regarding dependent claim 4, Kutliroff teaches:
 
4.  The method according to any of claim 1, wherein b2) comprises detecting and tracking a continuous change in position of said at least one point of interest (Kutliroff, FIG. 3A-5, [0014] tracking component enables movement recognition and tracking; [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area).
 
	Regarding dependent claim 5, Kutliroff teaches:

5.  The method according to claim 4, wherein the at least two points of interest used for b1) and b3) are different than the at least one point of interest used for b2) (Kutliroff, FIG. 3A-5, [0010] objects, fingers, [0014] tracking component enables movement recognition and tracking; [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area).

	Regarding dependent claim 6, Kutliroff teaches:
 
6.  The method according to claim 1, further comprising: associating an on-screen representation of a pointer with one of the plurality of points of interest associated with the at least one hand;  locking the on-screen representation of the pointer with at least one of: a movable element in a graphical user interface at which the pointer is pointing, and a position in a displayed graphical user interface to which the pointer is pointing, when the first natural gesture is recognized 
in step b1);  and unlocking said on-screen representation when the third natural gesture is recognized in b3) (Kutliroff, FIGS. 3A-5, [0013]-[0014] interaction; [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area; [0057] virtual zone … hand/finger; examiner notes system only performs the gesture if the hand/finger movement is within the virtual zone [0057] so, e.g., distance between fingers must be within distance of the virtual zone and to select a UI they move toward each other, e.g., to grab [0046] and movements of the hand(s) away from the screen can impose a zoom effect (i.e., selected feature locked as zooms in/out relative to distance of hand from screen))).  

 	Regarding dependent claim 7, Kutliroff teaches:

7.  The method according to claim 6, further comprising, when the on-screen representation of at least one pointer is locked, b2) further comprises causing a change in position of the movable element corresponding to the change in position of said at least one point of interest corresponding to the second natural gesture (Kutliroff, FIGS. 3A-5, [0013]-[0014] interaction; [0026] system 100, depth camera 115, tracking module 135 may enable processing, calculating, identification and/or determination of object presence, movement, distance, speed, etc., for one or more objects, possibly simultaneously; [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area; [0053] distance from the screen can additionally be used as a scaling factor; [0057] virtual zone … hand/finger; examiner notes system only performs the gesture if the hand/finger movement is within the virtual zone [0057] so, e.g., distance between fingers must be within distance of the virtual zone and to select a UI they move toward each other, e.g., 


	Regarding dependent claim 8, Kutliroff teaches:
 
8.  The method according to claim 1, wherein said first and third natural gestures correspond respectively to activation and de-activation of at least one of: an open and close hand gesture;  a finger tip based "clicking" gesture;  a finger tip based "pinching" gesture;  and a hand tip based "grabbing" gesture (Kutliroff, [0045] the distance between the tips of two fingers, say the index 
finger and the thumb, can also be used to indicate the level of zoom in the display; [0026], [0046] grabbing movement).


	Regarding dependent claim 9, Kutliroff teaches:
 
9.  The method according to claim 1, wherein b2) further comprises using a change in position of the at least one point of interest for the second natural gesture to control one or more of: a scrolling of a graphical user interface;  a zooming effect on the graphical user interface;  a scrolling of an element associated with the graphical user interface;  and/or a change of the graphical user interface (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0026], [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom; [0053] distance from the screen can additionally be used as a scaling factor).

	Regarding dependent claim 10, Kutliroff teaches:
 
10.  The method according to claim 1, wherein b) comprises recognizing hand gestures using the plurality of point of interest associated with the hand of the user, the recognition being performed using one or more of: a three-dimensional hand skeleton modelling technique and/or a three-dimensional hand tips and parameters detection technique (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).
 

 	Regarding dependent claim 11, Kutliroff teaches:

11.  The method according to claim 1, wherein said first, second and third natural gestures are performed using one hand (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).

 	Regarding dependent claim 12, Kutliroff teaches:

12. The method according to claim 1, wherein b 1) and b3) are performed using the two points of interest associated with a first hand, and b2) is associated with a second hand. (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction … gesture recognition can refer to identifying a swipe on a mouse-pad in a particular direction having a particular speed, a finger tracing a specific shape on a selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).

 	Regarding dependent claim 13, Kutliroff teaches:

13.  The method according to claim 9, wherein the change of the graphical user interface is dependent of the direction on the second natural gesture performed in b2) (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).

 	Regarding dependent claim 14, Kutliroff teaches:

14.  The method according to claim 3, wherein b2) further comprises tracking a continuous change in position of the at least one point of interest (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen,[ 0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).


	Regarding dependent claim 16, Kutliroff teaches:
 
16.  The method according to claim 15, further comprising: associating an on-screen representation of a pointer with a point of interest associated with that at least one hand;  
locking the on-screen representation of the pointer with at least one of: a movable element in a graphical user interface at which the pointer is pointing, and a position in a displayed 
graphical user interface to which the pointer is pointing, when the first natural gesture is recognized in b1);  and unlocking said on-screen representation when the third natural gesture is recognized in b3). (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] grab, selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom; examiner notes, e.g., “selecting” via some gesture such as pinch essentially locking selection and then scaling selection based on distance relative to screen is another exemplary manipulation).

 	Regarding dependent claim 17, Kutliroff teaches:

17.  The method according to claim 16, further comprising, when said on-screen representation of at least one pointer is locked, b2) further comprises causing a change in position of said movable element corresponding to the change in position of the at least one point of interest corresponding to the second natural gesture (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] grab, selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom; examiner notes, e.g., “selecting” via 


 	Regarding dependent claim 18, Kutliroff teaches:

18.  The method according to claim 17, wherein said first and third natural gestures correspond respectively to activation and de-activation of at least one of: an open and close hand gesture, a finger tip based "clicking" gesture, a finger tip based "pinching" gesture, and a hand tip based "grabbing" gesture. (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] grab, selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).


 	Regarding dependent claim 19, Kutliroff teaches:

19. The method according to claim 18, wherein b2) further comprises using a change in position of the at least one point of interest for the second natural gesture to control one or more of: a scrolling of the graphical user interface, a zooming effect on the graphical user interface, a scrolling of an element associated with the graphical user interface, and a change of the graphical user interface (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] grab, selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).

 	Regarding dependent claim 20, Kutliroff teaches:

20.  The method according to claim 19, wherein b) further comprises recognizing hand gestures using the plurality point of interests associated with the at least one hand of the user, the recognition being performed using one or more of: a three-dimensional hand skeleton modelling technique, and a three-dimensional hand tips and parameters detection technique (Kutliroff, FIGS. 3A-5, [0003], [0013]-[0014] interaction; [0018]  natural, and intuitive way of interacting with systems or devices would be for the system to interpret the movements of a user's hands and fingers in a three-dimensional space in front of a display screen, [0026] skeleton, [0045] the distance between the tips of two fingers, say the index finger and the thumb; [0046]-[0055] selection gesture, after being selected …manipulation gesture, rotated, grasp, place in recycling bin, scaling, changing selected area, zoom).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CN 102841733 A to Li et al.   

 	Regarding Independent claim 21, Li teaches:

21.    (New) A method for providing natural human-to-computer interactions using a three-dimensional hand gesture based recognition system that includes a human-computer interaction mode during which movement associated with at least one hand of a user is analyzed to determine which three-dimensional gesture is performed by the user, the method comprising: (Li, FIGS. 4(a)-5(b), 13; [0010]-[0016] depth; [0038]-[0044] Embodiments of the present invention also can adopt other common camera and other common foreground object detection system. [0047] the gesture mode represents lower the mode, the hand of the user does not touch a virtual screen, the distance range of the virtual screen some distance in the gesture operation. Here, the second predetermined distance threshold t2 also may be referred to as gesture distance threshold. in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation,);

determining, using a range finding camera device, a plurality of points of interest associated with the at least one hand of the user, points of interest of the plurality of points of interest including at least one of an extremity of the hand, a finger tip, a hand tip, a center of mass of the hand, and/or a palm center; (Li, FIGS. 4(a)-5(b), 13; [0010]-[0016] depth; [0038]-[0044] Embodiments of the present invention also can adopt other common camera and other common foreground object detection system. [0047] the gesture mode represents lower the mode, the hand of the user does not touch a virtual screen, the distance range of the virtual screen some distance in the gesture operation. Here, the second predetermined distance threshold t2 also may be referred to as gesture distance threshold. in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation,);

recognizing, using a computer system in communication with the range finding camera, a first natural gesture corresponding to a first three-dimensional hand pose, the recognition of the first natural gesture comprising determining when a distance between two points of interest of the plurality of points of interest is below a first predetermined value; initiating a human-computer-interaction mode in response to recognizing the first natural gesture; (Li, FIGS. 4(a)-5(b), 13; [0047] distance between object point represented by the depth camera and the retrieved pixel point of. FIG. 4 (a) and FIG. 4 (b), so as to pass the traversing all pixel points from the input depth image of the current scene retrieval depth d of each pixel point; after the depth value of the pixel point from the background depth image in searching the pixel point of the image to be searched from the depth image corresponding to the current scene, background depth b, then calculating the corresponding target pixel point of the depth d and the background pixel point of the depth b of the difference (subtraction value) s, namely s = b-d. In an embodiment of the present invention, can be of maximum depth value in the depth image of the current scene pixel point to judge the operation mode of the virtual touch screen system according to an embodiment of the present invention. namely, calculating the difference S between the depth d and the depth b of the corresponding background pixel point of the pixel point of maximum depth value in the depth image of the current scene. as shown in FIG. 4 (a), if the obtained difference value is greater than zero and less than the first predetermined distance threshold, namely O s, judging whether the virtual touch screen system according to an embodiment of the present invention operated in a touch mode. the touch mode represents lower the mode, the user performs the touch operation on the virtual touch screen, as shown in FIG. 5 (a). Here, the first predetermined distance threshold can be referred to as touch distance threshold, because in the distance, virtual touch screen system operated in a touch mode; examiner notes features of hand pose? As a touch gesture falls within bri of ‘gesture’ and a touch gesture meeting, e.g., a distance threshold, falls within bri of a hand pose. Examiner also notes claim language with regard to ‘points of interest’ sets forth “associated with at least one hand of the user” and distance between hand of user in Li is between one point of interest (hand of user) and distance to virtual screen (second point of interest ‘associated’ with the hand of the user) to activate a certain mode of operation, which is the ‘gesture’ mode when the respective predetermined distance threshold is met);

maintaining the human-computer-interaction mode while the distance between the two points of interest remains below the first predetermined value; recognizing using the computer system, during the maintenance of the human-computer interaction mode, a second natural gesture, the recognition of the second natural gesture comprising detecting movement of at least one point of interest of the plurality of points of interest; interacting with a graphical user interface based, at least in part on the second natural gesture; (Li, FIGS. 4(a)-5(b), 13; [0047] distance between object point represented and less than the first predetermined distance threshold, namely O s, judging whether the virtual touch screen system according to an embodiment of the present invention operated in a touch mode. the touch mode represents lower the mode, the user performs the touch operation on the virtual touch screen, as shown in FIG. 5 (a). Here, the first predetermined distance threshold can be referred to as touch distance threshold, because in the distance, virtual touch screen system operated in a touch mode; in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation, [0048]-[0051] selecting multiple pixel points; [0089] trace  examiner notes Examiner notes claim language with regard to ‘points of interest’ sets forth “associated with at least one hand of the user” and distance between hand of user in Li is between one point of interest (hand of user) and distance to virtual screen (second point of interest ‘associated’ with the hand of the user) to activate and automatically change between modes of operation based on distance and input touches, e.g., to select pixels or input a trace fall within bri of ‘second natural gesture’ within continuous touch input mode while e.g., hand/finger corresponding to ‘one point of interest’ is moving while the distance threshold for touch mode is maintained); and

recognizing, using the computer system and during maintenance of the human-computer-interaction mode, a third natural gesture, the recognition of the third natural gesture comprising determining when the distance between the two points of interest exceeds a second predetermined value, the second predetermined value being larger than the first predetermined value; and terminating the human-computer interaction mode during which the recognizing of the second natural gesture occurs in response to the recognizing of the third natural gesture. (Li, FIGS. 4(a)-5(b), 13; [0047] distance between object point represented by the depth camera and the retrieved pixel point of. FIG. 4 (a) and FIG. 4 (b), so as to pass the traversing all pixel points from the input depth image of the current scene retrieval depth d of each pixel point; after the depth value of the pixel point from the background depth image in searching the pixel point of the image to be searched from the depth image corresponding to the current scene, background depth b, then calculating the corresponding target pixel point of the depth d and the background pixel point of the depth b of the difference (subtraction value) s, namely s = b-d. In an embodiment of the present invention, can be of maximum depth value in the depth image of the current scene pixel point to judge the operation mode of the virtual touch screen system according to an embodiment of the present invention. In addition, as shown in FIG. 4 (b), if the difference of the depth b depth d and the background pixel point corresponding to the target of the calculated pixel point s is greater than a first predetermined distance threshold and smaller than the second predetermined distance threshold t2, i.e., less than s is less than t2, judging the virtual touch screen system according to an embodiment of the present invention operates in the gesture mode, as shown in FIG. 5 (b). the gesture mode represents lower the mode, the hand of the user does not touch a virtual screen, the distance range of the virtual screen some distance in the gesture operation.  Here, the second predetermined distance threshold t2 also may be referred to as gesture distance threshold. in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the in virtual touch screen system according to an embodiment of the present invention, it can do automatic switching in the touch mode and a gesture mode between the two modes of operation, thereby depends on the distance between the hand of the user and the virtual screen to activate a certain mode of operation, examiner notes features of hand pose? Examiner also notes claim language with regard to ‘points of interest’ sets forth “associated with at least one hand of the user” and distance between hand of user in Li is between one point of interest (hand of user) and distance to virtual screen (second point of interest ‘associated’ with the hand of the user) to activate a certain mode of operation, which is the ‘gesture’ mode when the second predetermined distance threshold is met and the explicit teaching of the automatic transition between touch mode and gesture mode of Li may satisfy the terminating the touch mode during which touch inputs may be input/recognized for selecting, etc. as discussed above with regard to b2 and automatically ending touch input mode to go to gesture input mode based on distance information, etc.).

Li pertains to systems and methods enabled for automatic switching of interactive mode in the based on depth value and distance threshold values (Li, Abstract). Li teaches different features in relation to various exemplary embodiments (Li, e.g., [0039], [0049]).  It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to which the claimed invention pertains to incorporate the explicit teaching of different embodiments of Li to mix and match various described features, as noted in Li itself, to tailor threshold based gesture/touch mode automatic differentiation in response to detection of a distance threshold triggering initiation/end/transitions as taught by Li to help avoid conflicts between gestures and help avoid erroneous detection of an gestures and improving usability and simplicity (Li, [0004]-[0008]) while providing seamless and natural user experiences.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portion of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda should be sent via email (maryam.ipakchi@uspto.gov) including the authorization language found in, e.g., MPEP 502.03 and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171